DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communications Authorization
	The examiner notes with appreciation Applicant’s filing of a Form 439 on 12/21/2018.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title amendment is suggested: 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 


Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1, 8, and 15 are respectively drawn to a method, a device, and a medium, respectively, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “display”, “electronic device”, “processor”, “server device”, and “medium”, independent claims 1, 8, and 15 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").

	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 1, 8, and 15 only recite a “display”, “electronic device”, “processor”, “server device”, and “medium” performing steps.  These are generic computer components which perform generic computer functions.  Notably, these three elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 8, and 15 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims 

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  
For example, claims 1, 8, and 15 recite “receiving, via a user interface provided on a display of an electronic device, a first input that relates to at least one data attribute and at least one corresponding data attribute description; receiving, via the user interface, a second input that relates to at least one data quality rule; using the received first input and the received second input to generate a set of metadata; and using the generated set of metadata to generate new data that is compatible with the at least one data quality rule.”  These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “display”, “electronic device”, “processor”, “server device”, and “medium” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-20 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed information receiving, indexing, storing, identifying, and sending “on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nath et al. (US 2018/0173733 A1, hereinafter “Nath”).

	Regarding claim 1, Nath teaches
A method for facilitating data generation, comprising: 
receiving, via a user interface provided on a display of an electronic device, a first input that relates to at least one data attribute and at least one corresponding data attribute description [Nath, ¶ 0046, data elements are pulled from data sources automatically or may be uploaded from an existing software program.  Data may include historical data and/or metadata]; 
Nath, ¶ 0048, process may automatically create a first set of applicable rules based on the extracted data elements and the rules assess data quality according to a determined threshold]; 
using the received first input and the received second input to generate a set of metadata [Nath, ¶ 0051, “Based on an assigned score or ranking, a data element may be classified or categorized as either possessing failing or passing data quality.”  The classification or categorization is a form of metadata]; and 
using the generated set of metadata to generate new data that is compatible with the at least one data quality rule [Nath, ¶ 0052, generating a list of defects on a click of a button]. 

	Regarding claim 2, Nath teaches the method of claim 1, further comprising using the at least one data quality rule to determine at least one certification metric, and using the at least one certification metric to test the new data in order to determine whether the new data is compatible with the at least one data quality rule [Nath, ¶ 0051, “Based on an assigned score or ranking, a data element may be classified or categorized as either possessing failing or passing data quality.”  Nath’s assigned score corresponds to the recited at least one certification metric]. 

Regarding claim 3, Nath teaches the method of claim 2, further comprising using the at least one certification metric to measure a degree of data quality with respect to the at least one data quality rule [Nath, ¶ 0051, “Based on an assigned score or ranking, a data element may be classified or categorized as either possessing failing or passing data quality.”]. 

Regarding claim 4, Nath teaches the method of claim 1, further comprising updating the generated set of metadata based on the new data [Nath, ¶ 0052, “Based on identification and analysis of data, data can be further clustered, segmented, and used to provide an overall assessment of data health. Additionally, data with defects can be disregarded.”]. 

Regarding claim 5, Nath teaches the method of claim 1, further comprising using the generated set of metadata to harvest the new data from a database [Nath, ¶ 0051, “Once approved by a user, new rules may be automatically applied to extracted data on a periodic basis and may indicate based on a determined threshold whether a data element is of acceptable quality for use by an organization, and whether or not it passes or fails.”]. 

Regarding claim 6, Nath teaches the method of claim 5, further comprising filtering data included in the database by comparing an attribute of a particular item of data included in the database with a corresponding subset of the generated set of metadata and determining, based on a result of the comparing, whether the particular item of data is to be included within the new data [Nath, ¶ 0052, “a population of data may be divided into multivariate subpopulations based on an event rate or concentration of defects.”].

Regarding claim 7, Nath teaches the method of claim 1, further comprising receiving a third input that relates to at least one data modeling attribute [Nath, ¶ 0049, a representative data profile of an element may be used to refine a rule list].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 2012/0254053 A1 (Joa) - A computer system provides a unified view of data for different organizations of a business. The accessed data may be distributed over different data sources that may include a data warehouse, operational databases (e.g., systems of records supporting different functions), production servers, and external data sources. Access to one or more of the data sources may be restricted based on a user profile. Data may also be accessed by directly tapping into the systems of record of a business to potentially reduce the duplication of data and provide the data in a timelier basis. Data may be obtained from the systems of record by pinging selected systems using an application programming interface and may be stored in a computing cloud that is not constrained to a particular physical asset of the business. In addition, the accessed data may be analyzed and presented differently based on the different lines of business.
US 2019/0188294 A1 (Mackenthun) – Teaches positioning data governance to move away from the element level and focus on the data asset (i.e. repository, interface, subject) level. When data persons are having any issue with their data asset, whether it is a conflicting data asset, interface issues, competing data asset, new data asset build, data subject issue, or the like, a certifier may operate to assess the asset based on our well defined metrics, determine the health through the data asset scoring process, recommend asset services, and provide those services to the data owner who is ultimately responsible for implementing them to improve the data and the data processes.
“Metadata-Based Data Quality Assessment” (Aljumaili) - The purpose of this paper is to develop a data quality (DQ) assessment model based on content analysis and metadata analysis.  The results of this study shows that the metadata data have important information about DQ in a database and can be used to assess DQ to provide decision support for decision makers.  The model developed in this study is based on metadata in addition to the content analysis, to find a quantitative DQ assessment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152